DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 12/28/2021.
Claims 1, 4-7, 9-10 and 12-16 are pending. Claims 2-3, 8 and 11 are cancelled. Claims 13-16 are new. Claims 1, 7, 9, 10 and 12 are currently amended.  Claims 1, 7, 9, 10 and 12 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/28/2021, with respect to Prior Art Rejections for independent claims 9 and 12 have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 12/28/2021, with respect to independent claims 1, 7 and 10, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made under 35 USC § 112 as noted below in the rejections of independent claims 1, 7 and 10.
Claim Objections
Claims 1, 7 and 10 are objected to because of the following informalities:  
Claim 1 recites “the insulation part of the second layer” in line 17 of the claim which the Examiner suggests amending to “the second layer of the insulation part”, 
Claim 7 recites “the insulation part of the second layer” in line 16 of the claim which the Examiner suggests amending to “the second layer of the insulation part”, since it appears that the claimed element was originally introduced using that same/identical language in line 15 of claim 7. 
Claim 10 recites “the insulation part of the second layer” in line 8 of the claim which the Examiner suggests amending to “the second layer of the insulation part”, since it appears that the claimed element was originally introduced using that same/identical language in line 7 of claim 10. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first layer” in lines 15 and 18 of the claim, which is unclear and indefinite since claim 1 previously introduces both “a first layer of conductor material” element and “a first layer of the insulation part” element in line 13 of the claim, 
Claim 1 recites “the second layer” in line 22 of the claim, which is unclear and indefinite since claim 1 previously introduces both “a second layer of the insulation part” element in line 16 of the claim and “a second layer of conductor material” element in line 19 of the claim, and thereby it is unclear which specific element is being referenced by the limitation “the second layer” in line 22 of the claim. Additionally, it is unclear if the limitation “the second layer” in line 22 of the claim is directed to an entirely new and different element, and therefore should be amended with specific language to distinguish it from the already introduced elements.
Claim 7 recites “the first layer” in lines 14 and 17 of the claim, which is unclear and indefinite since claim 7 previously introduces both “a first layer of conductor material” element and “a first layer of the insulation part” element in line 12 of the claim, and thereby it is unclear which specific element is being referenced by the limitations “the first layer” in lines 14 and 17 of the claim. Additionally, it is unclear if the limitations “the first layer” in lines 14 and 17 of the claim are directed to an entirely new and different element, and therefore should be amended with specific language to distinguish it from the already introduced elements.
Claim 7 recites “the second layer” in line 21 of the claim, which is unclear and indefinite since claim 7 previously introduces both “a second layer of the insulation part” 
Claim 10 recites “the first layer” and “the first... layer[s]” in lines 6, 9 and 14 of the claim, which is unclear and indefinite since claim 10 previously introduces both “a first layer of conductor material” element and “a first layer of the insulation part” element in line 4 of the claim, and thereby it is unclear which specific element is being referenced by the limitations “the first layer” and “the first... layer[s]” in lines 6, 9 and 14 of the claim. Additionally, it is unclear if the limitations “the first layer” and “the first... layer[s]” in lines 6, 9 and 14 of the claim are directed to an entirely new and different element, and therefore should be amended with specific language to distinguish it from the already introduced elements.
Claim 10 recites “the second layer” and “the... second layer[s]” in lines 13 and 14 of the claim, which is unclear and indefinite since claim 10 previously introduces both “a second layer of the insulation part” element in line 7 of the claim and “a second layer of conductor material” element in line 10 of the claim, and thereby it is unclear which specific element is being referenced by the limitations “the second layer” and “the... second layer[s]” in lines 13 and 14 of the claim. Additionally, it is unclear if the limitations “the second layer” and “the... second layer[s]” in lines 13 and 14 of the claim 
Note the dependent claims 4-6 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1, 4-7 and 10 would be allowable if rewritten or amended to overcome the objected subject matter and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1 (which claims 4-6 depend from), the prior art of record including Tomita, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the creating of the wiring structure comprises obtaining a multi-layered wiring structure in which the wiring conductors are formed in a plurality of layers, wherein the obtaining of the multi-layered wiring structure comprises: laminating a first layer of conductor material on a first layer of the insulation part; partially removing the first layer of conductor material to form the predetermined pattern of wiring conductors of the first layer; providing a second layer of the insulation part on the predetermined pattern of the wiring conductors in the first layer of conductor material such that the insulation part of the second layer fills a gap between the wiring conductors in the first layer; laminating a second layer of conductor material on the second layer of the insulation part; and partially removing the second layer of conductor material to form the predetermined pattern of wiring conductors of the second layer”.
Regarding independent claim 7, the prior art of record including Tomita, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the creating of the wiring structure comprises obtaining a multi-layered wiring structure in which the wiring conductors are formed in a plurality of layers, wherein the obtaining of the multi-layered wiring structure comprises: laminating a first layer of conductor material on a first layer of the insulation part; partially removing the first layer of conductor material to form the predetermined pattern of wiring conductors of the first layer; providing a second layer of the insulation part on the predetermined pattern of the wiring conductors in the first layer of conductor material such that the insulation part of the second layer fills a gap between the wiring conductors in the first layer; laminating a second layer of conductor material on the second layer of the insulation part; and partially removing the second layer of conductor material to form the predetermined pattern of wiring conductors of the second layer”.
Regarding independent claim 10, the prior art of record including Tomita, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “laminating a first layer of conductor material on a first layer of an insulation part; partially removing the first layer of conductor material to form a predetermined pattern of wiring conductors of the first layer; providing a second layer of the insulation part on the predetermined pattern of the wiring conductors in the first layer of conductor material such that the insulation part of the second layer fills a gap between the wiring conductors in the first layer; laminating a second layer of conductor material on the second layer of the insulation part; and partially removing the second layer of conductor material to form the predetermined pattern of wiring conductors of the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding independent claim 9, the claim is allowed, because the prior art of record including Tomita, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the creating of the wiring structure comprises preparing a plurality of predetermined patterns of wiring conductors in advance and then layering the wiring conductors so that the insulation layer is interposed between each of the wiring conductors, wherein in the creating of the wiring structure, a first wiring conductor and a second wiring conductor are in a state of being insulated from each other, wherein the wiring conductors function as the through conductor, wherein the creating of the wiring structure comprises: alternately layering a conductor plate and a spacer plate, the conductor plate including a wiring conductor part that functions as the predetermined pattern of wiring conductors, the wiring conductor part being formed by providing a hole part in an interior region surrounded by a frame part of the conductor plate, the spacer plate made of a conductor material and including an opening part for filling an insulation material, the opening part being a through hole that penetrates the spacer plate in a plate layering direction and is enclosed by a frame part of the spacer plate viewed in the plate layering direction, the opening part being provided at a position overlapping the wiring conductor part of the interior region surrounded by the frame part of the conductor plate”.
Claims 13 and 15 are allowed as being dependent on allowed claim 9.
Regarding independent claim 12, the claim is allowed, because the prior art of record including Tomita, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the manufacturing the wiring structure comprises preparing a predetermined pattern of a plurality of wiring conductors in advance and then layering the wiring conductors so that the insulation layer is interposed between each of the wiring conductors, wherein a first wiring conductor and a second wiring conductor are in a state of being insulated from each other, wherein the wiring conductors function as the through conductor, wherein the manufacturing of the wiring structure comprises: alternately layering a conductor plate and a spacer plate, the conductor plate including a wiring conductor part that functions as the predetermined pattern of wiring conductors, the wiring conductor part being formed by providing a hole part in an interior region surrounded by a frame part of the conductor plate, the spacer plate made of a conductor material and including an opening part for filling an insulation material, the opening part being a through hole that penetrates the spacer plate in a plate layering direction and is enclosed by a frame part of the spacer plate viewed in the plate layering direction, the opening part being provided at a position overlapping the wiring conductor part of the interior region surrounded by the frame part of the conductor plate”.
Claims 14 and 16 are allowed as being dependent on allowed claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY C CHANG/           Primary Examiner, Art Unit 2895